Citation Nr: 0529825	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-36 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to June 
1978.  He died in May 1989.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In connection with this appeal, the appellant testified at a 
personal hearing before the undersigned sitting in Seattle, 
Washington, in June 2005; a transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In an unappealed decision issued in June 1994, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.

3.  Evidence added to the record since the prior final denial 
is cumulative and redundant of the evidence of record at the 
time of the RO's 1994 denial and does not raise a reasonable 
possibility of substantiating the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The June 1994 RO decision that denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2004)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board must first ensure that the appeal has been properly 
processed and developed.  For consideration is the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted on November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005)).  The law eliminated certain requirements and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has held that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The appellant filed an application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death in February 2003 and the initial unfavorable 
decision was issued in May 2003, after the enactment of the 
VCAA.  Prior to such unfavorable decision, the appellant was 
provided with a letter notifying her of the VCAA provisions 
in April 2003.  Additionally, she was advised of the 
definition of new and material evidence in the November 2003 
statement of the case and a June 2005 letter further informed 
her of the VCAA provisions.

In April 2003, a letter sent to the appellant informed her 
that she must provide adequate identifying information about 
records so they can be requested from the proper person or 
facility.  She was advised that it was her responsibility to 
ensure that VA received all requested records that were not 
in the possession of VA, the military, or a Federal 
department or agency.  The November 2003 statement of the 
case advised the appellant of 38 C.F.R. § 3.156, the 
provision governing new and material evidence.  The appellant 
was advised that new evidence means existing evidence not 
previously submitted to agency decisionmakers and material 
evidence was defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
She was also informed that new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  

A letter sent to the appellant in June 2005 further explained 
her role in the claims process and asked her to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained 
that, in order to substantiate her claim for entitlement to 
service connection for the cause of the veteran's death, the 
evidence must show that the veteran died in service or that 
his service-connected disabilities caused or contributed to 
his death.  The appellant was requested to provide medical 
evidence that showed a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began during service.  She was also 
notified that she should send scientific or medical evidence 
demonstrating that the veteran's leukemia is medically 
associated with dioxin exposure.  

The letter further advised the appellant that, if the 
veteran's physician has expressed an opinion regarding the 
relationship of the claimed condition to dioxin exposure, she 
should send VA the opinion, the reasons and bases for that 
opinion, and the clinical treatment records.  In addition, 
the physician should provide literature that supports the 
opinion, to include scientific or medical journal articles.  
This letter notified the appellant that VA was responsible 
for obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration.  

The appellant was also informed that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, to include records from state and local governments, 
private doctors and hospitals, and current and former 
employers.  The letter indicated that, for VA to request 
medical evidence from private doctors and hospitals, the 
appellant must submit a VA Form 21-4142, Authorization and 
Consent to Release Information to VA.  The appellant was 
informed that she must provide adequate identifying 
information for such records and that it was her 
responsibility to ensure that VA received all requested 
records not in the possession of a Federal department or 
agency.  Moreover, with respect to the fourth element of 
notice, the June 2005 letter requested that the appellant 
inform VA if there was any other evidence or information that 
she believed would support her claim and, if such evidence or 
information was in her possession, to send it to VA.  

In view of the above-referenced documents, and the testimony 
at an June 2005 hearing before the undersigned Veterans Law 
Judge, the Board concludes that the appellant has been 
afforded appropriate notice under the VCAA.


B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The Board observes that 
the appellant has indicated that the veteran received 
treatment for his leukemia at Providence Hospital, which has 
since been renamed Swedish Hospital.  The RO requested such 
records numerous times; however, in August 2004 and February 
2005, Swedish Hospital indicated that the veteran's records 
had been destroyed.  The appellant has not identified any 
other outstanding, relevant medical records. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board notes that the VCAA 
and its implementing regulations include clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the appellant, but, prior to reopening a claim, there is 
no duty to obtain a VA examination or opinion.  As the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not reopened herein, 
there is no obligation on the part of VA to provide a 
contemporary medical opinion in connection with the 
appellant's appeal of this issue.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the [appellant] 
regarding what further evidence [s]he should submit to 
substantiate [her] claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.


II.  Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2004).  VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

As reported on the veteran's death certificate, he died on 
May [redacted], 1989, and the immediate cause of his death was 
respiratory event due to or as a consequence of acute 
leukemia.  There were no other significant conditions 
contributing to death, but not resulting in the underlying 
causes, listed on the death certificate.  At her June 2005 
hearing before the undersigned Veterans Law Judge, the 
appellant contended that the veteran was exposed to Agent 
Orange when he served in Vietnam and, as a result, died of 
leukemia.  She stated that the flew bodies out of Vietnam in 
C-130 planes.  The appellant said that the veteran suffered 
from many allergies after returning from Vietnam and such had 
rendered him with a compromised immune system.  As such, she 
contended that service connection is warranted for the cause 
of the veteran's death.

In a June 1994 rating decision, the RO found that the 
veteran's death from leukemia was not due to Agent Orange 
exposure.  At the time of the 1994 decision, the veteran's 
service medical records were of record and such showed 
service in the Republic of Vietnam during the Vietnam era.  
The RO noted that VA determined that a presumption of 
service-connection based on exposure to herbicides used in 
Vietnam was not warranted for any condition other than those 
for which VA has found a positive association between the 
condition and such exposure.  Such rating decision also 
indicated that VA had determined that a positive association 
exists between exposure to herbicides and the subsequent 
development of the following seven conditions: chloracne, 
non-Hodgkin's lymphoma, soft-tissue sarcoma, Hodgkin's 
disease, porphyria cutanea tarda, multiple myeloma, and 
cancers of the lung, bronchus, larynx, and trachea.  As 
leukemia was not one of the conditions determined to be 
secondary to herbicide exposure, the RO denied entitlement to 
service connection for the cause of the veteran's death.  

In November 1998, VA received the appellant's application to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death.  She did not submit any 
additional evidence.  As such, in a January 1999 letter, the 
RO confirmed the prior June 1994 rating decision, which 
denied the appellant's claim for service-connected death 
benefits based on the veteran's exposure to herbicides.  
Thereafter, in February 2003, the appellant submitted another 
application to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  The May 
2003 rating decision on appeal found that new and material 
evidence had not been received and denied reopening the 
appellant's claim.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the rating decision that denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death was issued in June 1994.  At 
such time, the appellant was notified of the decision and her 
appellate rights.  There is no documentation contained in the 
claims file indicating that the appellant submitted a notice 
of disagreement or otherwise appealed such decision.  Thus, 
the June 1994 decision is final.  38 U.S.C.A. § 7105(c) (West 
1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993) [(2004)]. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
appellant filed her most recent claim to reopen in February 
2003, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2004), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2004).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final June 1994 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the 1994 RO decision, no additional medical evidence 
has been received.  However, since the prior denial, on 
October 16, 2003, VA issued a final rule that amended VA's 
adjudication regulations concerning presumptive service 
connection for certain diseases for which there is no record 
during service.  Such amendment implemented the decision of 
the Secretary of VA that there is a positive association 
between exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era and the subsequent development 
of chronic lymphocytic leukemia (CLL).  The effect of the 
amendment was to establish presumptive service connection for 
that condition based on herbicide exposure, effective October 
16, 2003.  See 68 Fed. Reg. 59,540 (October 16, 2003).  The 
appellant has contended that the veteran died of leukemia 
and, as he had service in the Republic of Vietnam during the 
Vietnam era, he is entitled to presumptive service connection 
based on herbicide exposure.  

The Board observes that when a provision of law or regulation 
creates a new basis of entitlement to veteran benefits 
through the liberalization of the requirements for 
entitlement to benefits, a claim under the new law is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  See Spencer v. Brown, 
4 Vet.App. 283 (1993).  However, this concept does not apply 
in this appeal because the veteran died from acute leukemia, 
a disease for which presumptive service connection is not 
authorized.  As previously discussed, the Secretary has 
determined that a presumption of service connection does not 
extend to include leukemia, other than CLL.  See 68 Fed. Reg. 
27,630 (May 20, 2003).  

Moreover, a change in an evidentiary presumption does not 
constitute new and material evidence or a new basis for 
adjudication of the claim under Spencer.  See Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998).  As such, even though CLL has 
been added to the list of diseases for which presumptive 
service connection is warranted, there is no evidence that 
the veteran was diagnosed with this type of leukemia.  The 
appellant's contentions that the veteran's acute leukemia was 
directly related to his Agent Orange exposure, although 
readily understandable, are not competent evidence because 
laypersons, such as the appellant, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim).  

The basis of the 1994 RO denial of service connection for the 
cause of the veteran's death was that the veteran had not 
been diagnosed with a disease that had been determined to be 
secondary to herbicide exposure.  Since that decision, no 
medical evidence that the veteran was diagnosed with any 
disease that is secondary to herbicide exposure, to include 
CLL, has been received.  Moreover, at the time of the June 
1994 denial, there was no evidence that the veteran's death 
was otherwise caused by his military service.  At the time of 
his death, service connection was in effect for perennial, 
allergic rhinitis, evaluated as 10 percent disabling.  In 
1994, there was no evidence of a medical link or nexus 
between the veteran's death from acute leukemia and Agent 
Orange exposure, his service-connected rhinitis, or any other 
disease or injury related to service.  As stated previously, 
no additional medical evidence since the 1994 denial has been 
added to the record.  As such, there remains no medical 
evidence that the veteran's fatal acute leukemia was caused 
by Agent Orange exposure, service-connected rhinitis, or was 
otherwise medically related to service service.  

The Board appreciates the veteran's service on behalf of his 
country and the appellant's contentions in this appeal.  
Regrettably, however, in view of the applicable legal 
criteria, the Board must conclude that no new and material 
evidence has been received since the RO's 1994 decision.  
Because the requirements to reopen the claim of entitlement 
to service connection for the cause of the veteran's death 
have not been met, the appeal must be denied.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for the cause of the veteran's death is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


